United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ____________

                                  No. 96-2469NI
                                  ____________

Harold D. Williams,                    *
                                       *
             Appellee,                 *
                                       *
      v.                               * On Appeal from the United
                                       * States District Court for
                                       * the Northern District
Larry Brimeyer, sued as Larry Brimyer; * of Iowa.
John Sissel; and Erma Heiken,          *
sued as Irma Heiken,                   *
                                       *
             Appellants.               *
                                  ___________

                             Submitted: February 12, 1997
                                 Filed: June 25, 1997
                                  ___________

Before RICHARD S. ARNOLD, Chief Judge, HANSEN and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

RICHARD S. ARNOLD, Chief Judge.

      Harold Williams, an inmate at Iowa Men's Reformatory, brought this action
under 42 U.S.C. § 1983 against prison officials when he was denied two pieces of
incoming mail he had ordered from the Church of Jesus Christ Christian. The District
Court1 awarded him $1.00 in compensatory damages and $500.00 in punitive damages
from each of two defendants, and ordered that Williams be allowed to receive, read,
and possess the materials he sought. The State of Iowa appeals that decision, and we
affirm.

                                          I.

       Harold Williams wrote away twice to the Church of Jesus Christ Christian
("CJCC") requesting that CJCC publications be sent to him at the Iowa Men's
Reformatory ("IMR"). The publications were entitled, "Church of Jesus Christ
Christian: Prison Ministries" and "Notice Pertaining to Civil Rights." In both
instances, the mail room clerk at IMR withheld the publications from Williams, sending
him instead contraband notices informing him that he could not receive the CJCC
materials.2

        Williams brought this case to challenge the handling of the CJCC materials he
ordered. He believes that he should have been able to receive them and that prison
officials denied him the materials under a complete ban of all materials from the CJCC.
A blanket ban on CJCC materials, without review of their individual content, would
violate the First Amendment. Murphy v. Missouri Dep't of Corrections, 814 F.2d 1252,
1257 (8th Cir. 1987).



      1
        The Hon. John A. Jarvey, United States Magistrate Judge for the Northern
District of Iowa, to whom this case was referred for disposition under 28 U.S.C.
§ 636(c).
      2
        According to the contraband notices Williams received, the CJCC materials
were denied under Iowa Department of Correction ("IDC") Rule 4(a) as "likely to be
disruptive or produce violence." The rule itself has been held facially valid, Nichols
v. Nix, 810 F. Supp. 1448, 1460 (S.D. Iowa 1993), aff'd per curiam, 16 F.3d 1228 (8th
Cir. 1994) (unpublished opinion), and is not at issue in the present case.

                                          -2-
                                           II.

       The District Court found that, at the time Williams was denied CJCC materials,
prison officials at IMR were imposing a blanket ban on publications from CJCC. The
Court held defendants John Sissel and Erma Heiken liable for denying Williams these
materials, and awarded Williams $500.00 in punitive damages from each of them.

        Prison officials withheld CJCC materials from Williams on two occasions. The
first denial occurred in September 1993. When Williams received a contraband notice
instead of the CJCC information he expected, he asked Heiken, the mail room clerk
who signed the contraband notice, why. She informed him that CJCC materials had
been denied by the Iowa Department of Corrections.3 Williams then asked how he
could appeal the denial. Heiken told him he could either have the material destroyed
or sent outside the prison to a third party. Williams then filed a grievance with the
prison's grievance officer, contending that the prison had a blanket ban on materials
from the CJCC. Williams specifically complained that his mail could not have been
reviewed for content by the IDC before it was denied, because the staple had not been
removed from the packet. The grievance was denied on September 10, 1993.

      There seems to have been some confusion within the institution, and perhaps
within the IDC, about the status of CJCC materials at that time. Part of Heiken's job

      3
        The IDC monitors publications which enter its facilities. The Department has
a review procedure by which it evaluates publications to determine if they are
"consistent with institutional goals of maintaining internal order, safety, security, and
rehabilitation." Appellant's App. 20. Access to a given publication may be controlled
or denied completely. IDC maintains a list which shows whether a given publication
is accepted, controlled, or denied. If materials which are denied are mailed to an
inmate, the prison withholds the materials and gives the inmate a contraband notice,
like those Williams received. Upon receiving a contraband notice, an inmate can
appeal the denial. He can also request that the denied material be either destroyed or
sent to a third party outside the prison.

                                          -3-
as mail room clerk was to check and see whether incoming publications were allowed
into the prison by consulting a publications list. The list in effect in September 1993
had an entry which simply showed "CJCC" as denied. The list did not show that there
was more than one CJCC publication. As far as anyone who consulted that list would
have known, "CJCC" was the name of a publication. When Heiken processed
Williams's first mailing from CJCC, she therefore assumed it was denied, based on its
return address stamp. She relied on that list when she told Williams that the specific
publication had been reviewed and denied. The official who denied Williams's
grievance apparently shared this confusion, because in responding to Williams's
complaint he explained that individual mailings do not have to be reviewed (as
Williams's wasn't) when the publication at issue has at some point been reviewed, and
denied, by the IDC. He, too, may have thought a publication called "CJCC" had been
reviewed and denied by the IDC because of the entry in the publications list.

       The second time officials withheld CJCC materials from Williams, the list had
been updated to show "CJCC" as approved. Unfortunately, Heiken neglected to
consult the list and denied the publication based on her memory. Williams informed
her of the decision in Nichols v. Nix, which held a blanket ban invalid and required that
some CJCC publications be allowed into Iowa's prisons. When his argument met with
no success he asked that the materials be sent to his attorney.

                                          III.

        Williams was correct when he charged that his mailings from the CJCC were
being denied without having gone through the prison's review process. There was, in
effect, a blanket ban on those materials, and Williams's First Amendment rights were
violated when the prison withheld them from him.4 We have held on several occasions


      4
        The prison officials deny there was a blanket ban. The trial judge found as a
fact that there was such a ban, and we will overturn such a finding only if it is clearly

                                          -4-
that a total ban on CJCC materials would be unconstitutional, e.g., Wiggins v. Sargent,
753 F.2d 663, 668 (8th Cir. 1985), and have affirmed a district court opinion requiring
that some CJCC materials be allowed into Iowa correctional institutions. Nichols v.
Nix, 16 F.3d 1228 (8th Cir. 1994) (per curiam) (unpublished opinion).

                                           IV.

       The next question is whether Williams is entitled to receive the particular
materials that were withheld from him in this case. The District Court entered an
injunction assuring his right to receive, read, and possess these materials. The
question, generally stated, is whether a ban on these particular items is reasonably
related to a legitimate penological objective. See Turner v. Safley, 482 U.S. 78 (1987).
In considering this question, we must decide, "after an independent review of the
evidence," whether the "regulation is . . . an exaggerated response to prison concerns."
Salaam v. Lockhart, 905 F.2d 1168, 1171 (8th Cir. 1990), cert. denied, 498 U.S. 1026
(1991).

        We affirm the action taken by the District Court. The incoming publications did
not counsel violence, and there is no evidence that they have ever caused a disruption.
Certainly the views expressed in the publications are racist and separatist, but religious
literature may not be banned on that ground alone. See, e.g., Murphy v. Missouri
Department of Corrections, 814 F.2d at 1256-57. The materials involved in previous
cases decided in favor of prisoners, including Nichols, are quite similar to the materials
involved in this case, though perhaps somewhat less particularized with respect to the
subject of integrated celling. It is true, of course, that inmates have no right to insist
on segregated cells, but this does not mean that they must surrender their religious


erroneous. Given Sissel's testimony that a ban was in effect in 1993 through the
summer of 1994, and the entry in the official publications list showing "CJCC denied"
during the same time period, we see no clear error in the trial judge's finding.

                                           -5-
beliefs, or that receiving materials expressing those beliefs are necessarily related to
violence or would cause refusal to occupy a cell with inmates of other races. Deputy
Warden Sissel testified that he was not able to find any relationship between the CJCC
and refusals to cell with black inmates. Finally, the Publication Review Committee
twice examined these very materials and voted without dissent to approve their entry
into the prison. Prison authorities, in other words, have not been consistent in rejecting
these materials, a fact which leads us to believe that rejection, when it occurred, was
an exaggerated response. On balance, though the question is not free from doubt, we
believe that the District Court resolved it correctly.

                                           V.

       We turn, finally, to that portion of the judgment below that assessed punitive
damages against defendants Sissel and Heiken. The District Court found that both of
these defendants were "callously indifferent to plaintiffs' right to read CJCC materials."
Slip op. 15. Thus, the correct legal standard was applied. Punitive damages may be
awarded when a defendant's conduct is motivated by evil motive or intent, or when it
involves reckless or callous indifference to the federally protected rights of others.
Smith v. Wade, 461 U.S. 30, 56 (1983); Gloria Coleman v. Nurse Ruth Rahija, No. 96-
1351 (8th Cir., June 5, 1997). The question before us, then, is whether the finding of
callous indifference is clearly erroneous.

       We are unable to say that the District Court clearly erred in making this finding.
In September 1993, when CJCC materials were first withheld from Williams, the IDC's
publications list showed simply that "CJCC" was denied. This action occurred after
the decision of the District Court in Nichols, which had held a blanket ban unlawful.
Sissel knew about this decision, knew also that a blanket ban remained in effect, but
did nothing to correct the situation. We think this conduct can permissibly be described
as "callous indifference."


                                           -6-
       At the time of the second rejection of the materials, in May 1994, the
publications list had been corrected, but Heiken did not bother to consult the list. She
simply rejected the publication because of her belief that the blanket ban was still in
effect. Heiken was made aware at the time of the decision in Nichols, which had then
been affirmed by this Court, and she also knew that a blanket ban was unconstitutional
because she was herself a party in Rice v. IMR, No. C91-0107 (N.D. Iowa 1993),
which had followed Nichols. It was not at all out of bounds for the District Court to
characterize this indifference to legally binding precedent as "callous indifference."
Nor, in our view, is an award of $500.00 against each of these defendants large enough
to constitute an abuse of discretion.

                                          VI.

      The judgment of the District Court is affirmed.

      A true copy.


             Attest:


                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -7-